
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.43


FIRST AMENDMENT
TO EMPLOYMENT AGREEMENT

        THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (the "Amendment") is
entered into as of this 3rd day of March, 2008 by and between Mac-Gray
Corporation (the "Company") and                        (the "Executive").
Capitalized terms used herein but not otherwise defined shall have the
respective meaning so ascribed in that certain Employment Agreement, dated as of
March 14, 2007, by and between the Company and the Executive (the "Employment
Agreement"). The Employment Agreement is hereby amended as follows:

        1.     Section 9 is hereby deleted in its entirety and replaced with the
following:

        "9.    Disability.    The Company may terminate the Executive's
employment if he is disabled and unable to perform the essential functions of
the Executive's then existing position or positions under this Agreement with or
without reasonable accommodation for a period of 90 days (which need not be
consecutive) in any 12-month period. If any question shall arise as to whether
during any period the Executive is disabled so as to be unable to perform the
essential functions of the Executive's then existing position or positions with
or without reasonable accommodation, the Executive may, and at the request of
the Company shall, submit to the Company a certification in reasonable detail by
a physician selected by the Company to whom the Executive or the Executive's
guardian has no reasonable objection as to whether the Executive is so disabled
or how long such disability is expected to continue, and such certification
shall for the purposes of this Agreement be conclusive of the issue. The
Executive shall cooperate with any reasonable request of the physician in
connection with such certification. If such question shall arise and the
Executive shall fail to submit such certification, the Company's determination
of such issue shall be binding on the Executive. Nothing in this Section 9 shall
be construed to waive the Executive's rights, if any, under existing law
including, without limitation, the Family and Medical Leave Act of 1993,
29 U.S.C. §2601 et seq. and the Americans with Disabilities Act, 42 U.S.C.
§12101 et seq."

        2.     Section 11(b) is hereby deleted in its entirety and replaced with
the following:

        "(b)    Termination by the Company Without Cause or by the Executive for
Good Reason.    In the event of termination of the Executive's employment with
the Company pursuant to Section 10(c) or 10(d) above, and subject to the
Executive's agreement to a release of any and all legal claims in a form
satisfactory to the Company and the lapse of the seven-day revocation period
provided in the release, which such release must be executed by the Executive
and delivered to the Company within twenty-one (21) days following the
Executive's receipt thereof in order to be deemed effective for purposes of this
Section 11(b), the Executive shall continue to receive (1) for eighteen
(18) months commencing on the date of such termination (the 'Severance Period'),
full Base Salary, (2) a one time lump sum payment in an amount equal to the
Executive's average annual bonus over the three (3) fiscal years immediately
prior to termination (or the Executive's annual bonus for the last fiscal year
immediately prior to termination, if higher) payable by March 15 of the year
following termination, (3) all other benefits and compensation that the
Executive would have been entitled to under this Agreement in the absence of
termination of employment during the Severance Period (except to the extent that
the Executive may be ineligible for one or more such benefits under applicable
plan terms or law), and, (4) if the Executive elects to continue group health
plan benefits to the extent authorized by and consistent with 29 U.S.C. § 1161
et seq. (commonly known as 'COBRA'), payment by the Company of the full COBRA
premium during the Severance Period so long as the Executive remains eligible
for COBRA coverage (collectively, the 'Severance Amount')."

        3.     Section 11 is further amended by adding subsections (e) and
(f) at the end thereof:

        "(e)    Termination Associated with Disability.    In the event of
termination of the Executive's employment with the Company pursuant to Section 9
above, for eighteen (18) months after such

--------------------------------------------------------------------------------



termination, the Company shall pay the Executive an amount, which when added to
any disability pay provided by the Company, shall equal the Executive's full
Salary in effect immediately prior to his termination of employment. If the
Executive elects COBRA, the Company shall pay the full COBRA premium for
eighteen (18) months. During this eighteen-month period, the Executive may also
receive benefits under Section 5 of this Agreement, except to the extent that
the Executive may be ineligible for one or more such benefits under applicable
plan terms or the law.

        (f)    Section 409A.    Anything in this Agreement to the contrary
notwithstanding, if at the time of the Executive's separation from service
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the 'Code'), the Company determines that the Executive is a 'specified
employee' within the meaning of Section 409A(a)(2)(B)(i) of the Code, and if any
payment or benefit that the Executive becomes entitled to under this Agreement
would be considered deferred compensation subject to interest, penalties and
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(a)(2)(B)(i) of the Code, then no such payment
shall be payable or benefit shall be provided prior to the date that is the
earlier of (A) six months and one day after the Executive's separation from
service, or (B) the Executive's death, and the initial payment shall include a
catch-up payment that would otherwise have been paid during the six-month period
but for the application of this provision. The parties intend that this
Agreement will be administered in accordance with Section 409A of the Code. The
parties agree that this Agreement may be amended, as reasonably requested by
either party, and as may be necessary to fully comply with Section 409A of the
Code and all related rules and regulations in order to preserve the payments and
benefits provided hereunder without additional cost to either party."

        4.     In all other respects the Employment Agreement is hereby affirmed
and shall remain in full force and effect.

        IN WITNESS WHEREOF, this Amendment has been executed as a sealed
instrument as of the date first written above on behalf of the Company, by its
duly authorized officer, and by the Executive.

    Mac-Gray Corporation
 
 
By:
 


--------------------------------------------------------------------------------

    Name: Stewart G. MacDonald, Jr.
Title: Chairman, Chief Executive Officer
 
 
 
 
      Executive
 
 


--------------------------------------------------------------------------------

Name:

[Signature Page to First Amendment to Employment Agreement]

2

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.43

